
	
		I
		112th CONGRESS
		1st Session
		H. R. 3580
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Mulvaney (for
			 himself, Mr. Ryan of Wisconsin,
			 Mr. Hensarling,
			 Mr. Rokita,
			 Mr. Stutzman,
			 Mr. Chaffetz, and
			 Mr. Lankford) introduced the following
			 bill; which was referred to the Committee
			 on the Budget, and in addition to the Committees on
			 Rules,
			 Agriculture,
			 Ways and Means,
			 Energy and Commerce, and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to provide for long-term budgeting, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Balancing Our Obligations for
			 the Long-Term Act of 2011.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Long-term direct spending limits.
					Sec. 3. Total spending limits.
					Sec. 4. Reports and orders.
					Sec. 5. Exempt programs and activities; special sequestration
				rules.
					Sec. 6. Long-term baseline projections.
					Sec. 7. Five-year fiscal sustainability review.
					Sec. 8. Concurrent resolutions on the budget to include
				long-term budgeting.
					Sec. 9. Long-term reconciliation.
					Sec. 10. Long-term spending increase point of
				order.
					Sec. 11. CBO and OMB projections.
					Sec. 12. Long-term analysis by Congressional Budget Office of
				legislation.
					Sec. 13. Long-term budgeting reflected in President’s budget
				submissions.
					Sec. 14. GAO and OMB statements of the Federal Government’s
				financial condition.
					Sec. 15. Medicare trigger.
				
			2.Long-term direct
			 spending limits
			(a)Control of
			 direct spendingSection 252 of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended to read as follows:
				
					252.Direct spending
				limits
						(a)Direct spending
				limitsThe total level of direct spending as a percentage of
				current gross domestic product of the United States for each fiscal year set
				forth below is as follows:
							(1)For fiscal year 2030—
								(A)for Medicare, 4.3 percent;
								(B)for Medicaid and other health-related
				spending, 1.5 percent; and
								(C)for all other direct spending, 1.0
				percent.
								(2)For fiscal year 2040—
								(A)for Medicare, 5.0 percent;
								(B)for Medicaid and other health-related
				spending, 1.3 percent; and
								(C)for all other direct spending, 1.2
				percent.
								(3)For fiscal year 2050—
								(A)for Medicare, 4.8 percent;
								(B)for Medicaid and other health-related
				spending, 1.0 percent; and
								(C)for all other direct spending, 0.8
				percent.
								(b)Sequestration(1)Within 15 calendar days
				after Congress adjourns to end a session and on the same day as a sequestration
				under section 252A, but after any sequestration required by that section, there
				shall be a sequestration to eliminate any direct spending in excess of the
				direct spending limits set forth in subsection (a) for the budget year.
							(2)The amount required to be sequestered in a
				fiscal year under paragraph (1)—
								(A)for Medicare spending shall be obtained
				from non-exempt direct spending accounts for Medicare;
								(B)for Medicaid and other health-related
				spending shall be obtained from non-exempt direct spending accounts for
				Medicaid and other health-related spending; and
								(C)for all other direct spending shall be
				obtained from non-exempt direct spending accounts.
								(3)Each account referred to in
				subparagraph (A), (B), or (C) of paragraph (2) shall be reduced by the uniform
				percentage necessary to reduce any excess direct spending in accounts in that
				subparagraph to the applicable level set forth in subsection (a) for the budget
				year.
							(c)Scorekeeping
				guidelinesOMB and CBO, after consultation with each other and
				the Committees on the Budget of the House of Representatives and the Senate,
				shall—
							(1)determine common
				scorekeeping guidelines; and
							(2)in conformance
				with such guidelines, prepare estimates under this
				section
							.
			(b)DefinitionsSection
			 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended by adding at the end the following new paragraphs:
				
					(22)The term Medicare means
				programs within budget function 570.
					(23)The term Medicaid and other
				health-related spending means programs within budget function
				550.
					(24)The term other direct spending
				means direct spending programs other than those within budget functions 550 and
				570, excluding Social Security and net
				interest.
					.
			(c)Conforming
			 amendmentThe item relating to section 252 in the table of
			 contents set forth in 250(a) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended to read as follows:
				
					
						Sec. 252. Direct spending
				limits.
					
					.
			3.Total spending
			 limits
			(a)Total spending
			 limitsThe Balanced Budget
			 and Emergency Deficit Control Act of 1985 is amended by adding after section
			 252 the following new section:
				
					252A.Total spending
				limits
						(a)Sequestration(1)Within 15 calendar days after Congress
				adjourns to end a session and on the same day as a spending reduction ordered
				under section 252, but after any spending reduction required by that section,
				there shall be a sequestration of all non-exempt direct spending accounts and
				discretionary accounts to eliminate any total spending in excess of the total
				spending limits set forth in subsection (c) for the budget year.
							(2)Each account referred to in paragraph
				(1) shall be reduced by the uniform percentage necessary to reduce total
				spending to the applicable level set forth in subsection (c) for the budget
				year.
							(b)Total spending
				limits
							(1)fiscal year 2030: 20 percent;
							(2)fiscal year 2040: 20 percent; and
							(3)fiscal year 2050: 20 percent;
							of the current projected gross
				domestic product of the United States for the budget
				year..
			(b)DefinitionsSection 250(c) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (as amended by section 2) is further
			 amended by adding at the end the following new paragraph:
				
					(25)The term
				total spending means all outlays of the Government, including
				those from off-budget entities and budget authority and outlays flowing
				therefrom.
					.
			(c)Conforming
			 amendmentThe table of contents set forth in 250(a) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting after the item relating to section 252 the following new item:
				
					
						Sec. 252A. Total spending
				limits.
					
					.
			4.Reports and
			 ordersSection 254 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended—
			(1)in subsection (c),
			 by repealing paragraph (1) and inserting the following new paragraph:
				
					(1)Reporting
				requirementOn the dates
				specified in subsection (a), OMB and CBO shall issue a preview report regarding
				discretionary, direct, total, and deficit sequestration based on laws enacted
				through those
				dates.
					;
			(2)in subsection (c),
			 by repealing paragraph (3) and inserting the following new paragraph:
				
					(3)Direct spending
				sequestration reportsThe
				preview report shall set forth for the budget year estimates for each of the
				following:
						(A)The amount of any
				excess direct spending for Medicare, for Medicaid and other health-related
				spending, and for all other direct spending.
						(B)The sequestration
				percentage or percentages necessary to reduce direct spending in accounts for
				Medicare, for Medicaid and other health-related spending, and for all other
				direct spending, as applicable.
						(C)For a budget year,
				the current projected gross domestic product of the United States for that
				year.
						;
			(3)in subsection (c),
			 by repealing paragraph (4), by redesignating paragraph (5) as paragraph (6),
			 and by inserting the following new paragraphs:
				
					(4)Total spending
				sequestration reportsThe
				preview report shall set forth for the budget years 2030, 2040, and 2050
				estimates for each of the following:
						(A)The amount of any
				excess total spending.
						(B)The sequestration
				percentage necessary to eliminate any excess total spending.
						(5)Deficit
				sequestration reportsThe preview report shall set forth for the
				budget year estimates for each of the following:
						(A)The amount of the
				current gross domestic product of the United States.
						(B)The estimated
				deficit.
						(C)The amount by
				which the estimated deficit exceeds the deficit limit.
						(D)The sequestration
				percentage necessary to achieve the required reduction in spending to comply
				with the applicable deficit limit set forth in section
				253(c).
						;
			(4)in subsection
			 (f)(3), by amending the side heading and the first sentence to read as follows:
			 Direct, total, and deficit
			 sequestration reports.—The final report shall contain all the
			 information required in the direct, total, and deficit sequestration preview
			 reports.;
			(5)in subsection (f),
			 by amending paragraph (4) to read as follows:
				
					(4)Explanation of
				differencesThe OMB report
				shall explain any material differences between OMB and CBO estimates in any
				comparable reports.
					;
				and
			(6)in subsection (g),
			 by striking (f)(4) and inserting (f)(5).
			5.Exempt programs
			 and activities; special sequestration rulesSections 255 and 256 of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 are amended to read as
			 follows:
			
				255.Exempt programs
				and activities
					(a)Exempt programs
				and activitiesThe following
				shall be exempt from reduction under any order issued under this part:
						(1)Payments for net
				interest.
						(2)Benefits payable
				under the old-age, survivors, and disability insurance program established
				under title II of the Social Security Act.
						(3)Compensation,
				pensions, and benefits provided to veterans defined as direct spending payable
				by the Department of Veterans Affairs.
						(4)Obligated balances
				of budget authority carried over from prior fiscal years.
						(5)Any obligations of
				the Federal Government required to be paid under the United States Constitution
				or legally contractual obligations.
						(6)Claims, Judgments,
				and Relief Acts (20–1895–0–1–808).
						(7)Intragovernmental
				transfers.
						(b)Optional
				Exemption of Military Personnel
						(1)In
				generalThe President may, with respect to any military personnel
				account, exempt that account from sequestration or provide for a lower uniform
				percentage reduction than would otherwise apply.
						(2)LimitationThe
				President may not use the authority provided by paragraph (1) unless the
				President notifies the Congress of the manner in which such authority will be
				exercised on or before the date specified in section 254(a) for the budget
				year.
						256.General and
				special sequestration rules
					(a)Limitations(1)No direct spending
				program that OMB estimates for the budget year is growing at a rate that
				exceeds the estimated rate of growth of the consumer price index for that year
				shall be subject to a spending reduction of more than four percent of its
				budgetary resources.
						(2)No direct spending program that OMB
				estimates for the budget year is growing at a rate that is equal to or less
				than the consumer price index for that year shall be subject to a spending
				reduction.
						(b)Student
				loansFor all student loans under part B or D of title IV of the
				Higher Education Act of 1965 made during the period when a sequestration order
				under section 254 is in effect as required by section 252, 252A, or 253,
				origination fees under sections 438(c)(2) and (6) and 455(c) and loan
				processing and issuance fees under section 428(f)(1)(A)(ii) of that Act shall
				each be increased by the uniform percentage specified in that sequestration
				order, and, for student loans originated during the period of the sequestration
				accruing during the period of the sequestration shall be reduced by the uniform
				percentage specified in that sequestration order.
					(c)Special rules
				for Medicare program
						(1)Calculation of
				reduction in payment amountsTo achieve the total percentage
				reduction in those programs required by section 252, 252A, or 253, subject to
				paragraph (2), and notwithstanding section 710 of the Social Security Act, OMB
				shall determine, and the applicable Presidential order under section 254 shall
				implement, the percentage reduction that shall apply, with respect to the
				health insurance programs under title XVIII of the Social Security Act—
							(A)in the case of
				parts A and B of such title, to individual payments for services furnished
				during the one-year period beginning on the first day of the first month
				beginning after the date the order is issued (or, if later, the date specified
				in paragraph (4)); and
							(B)in the case of
				parts C and D, to monthly payments under contracts under such parts for the
				same one-year period;
							such that
				the reduction made in payments under that order shall achieve the required
				total percentage reduction in those payments for that period.(2)Uniform
				reduction rate; maximum permissible reductionReductions in
				payments for programs and activities under such title XVIII pursuant to a
				sequestration order under section 254 shall be at a uniform rate across all
				such programs and activities subject to such order.
						(3)Timing of
				application of reductions
							(A)In
				generalExcept as provided in subparagraph (B), if a reduction is
				made under paragraph (1) in payment amounts pursuant to a sequestration order,
				the reduction shall be applied to payment for services furnished during the
				effective period of the order. For purposes of the previous sentence, in the
				case of inpatient services furnished for an individual, the services shall be
				considered to be furnished on the date of the individual's discharge from the
				inpatient facility.
							(B)Payment on the
				basis of cost reporting periodsIn the case in which payment for
				services of a provider of services is made under title XVIII of the Social
				Security Act on a basis relating to the reasonable cost incurred for the
				services during a cost reporting period of the provider, if a reduction is made
				under paragraph (1) in payment amounts pursuant to a sequestration order, the
				reduction shall be applied to payment for costs for such services incurred at
				any time during each cost reporting period of the provider any part of which
				occurs during the effective period of the order, but only (for each such cost
				reporting period) in the same proportion as the fraction of the cost reporting
				period that occurs during the effective period of the order.
							(4)Timing of
				subsequent sequestration orderA sequestration order required by
				section 252, 252A, or 253 with respect to programs under such title XVIII shall
				not take effect until the first month beginning after the end of the effective
				period of any prior sequestration order with respect to such programs, as
				determined in accordance with paragraph (1).
						(5)No increase in
				beneficiary charges in assignment-related casesIf a reduction in
				payment amounts is made under paragraph (1) for services for which payment
				under part B of title XVIII of the Social Security Act is made on the basis of
				an assignment described in section 1842(b)(3)(B)(ii), in accordance with
				section 1842(b)(6)(B), or under the procedure described in section 1870(f)(1),
				of such Act, the person furnishing the services shall be considered to have
				accepted payment of the reasonable charge for the services, less any reduction
				in payment amount made pursuant to a sequestration order, as payment in
				full.
						(6)Sequestration
				disregarded in computing payment amountsThe Secretary of Health
				and Human Services shall not take into account any reductions in payment
				amounts which have been or may be effected under this part, for purposes of
				computing any adjustments to payment rates under such title XVIII, specifically
				including—
							(A)the part C growth
				percentage under section 1853(c)(6);
							(B)the part D annual
				growth rate under section 1860D–2(b)(6); and
							(C)application of
				risk corridors to part D payment rates under section 1860D–15(e).
							(d)Effects of
				sequestrationThe effects of sequestration shall be as
				follows:
						(1)Budgetary
				resources sequestered from any account shall be permanently cancelled, except
				as provided in paragraph (6).
						(2)Except as
				otherwise provided, the same percentage sequestration shall apply to all
				programs, projects, and activities within a budget account (with programs,
				projects, and activities as delineated in the appropriation Act or accompanying
				report for the relevant fiscal year covering that account, or for accounts not
				included in appropriation Acts, as delineated in the most recently submitted
				President's budget).
						(3)Administrative
				regulations or similar actions implementing a sequestration shall be made
				within 120 days of the sequestration order. To the extent that formula
				allocations differ at different levels of budgetary resources within an
				account, program, project, or activity, the sequestration shall be interpreted
				as producing a lower total appropriation, with the remaining amount of the
				appropriation being obligated in a manner consistent with program allocation
				formulas in substantive law.
						(4)Except as
				otherwise provided, obligations in sequestered accounts shall be reduced only
				in the fiscal year in which a sequester occurs.
						(5)If an automatic
				spending increase is sequestered, the increase (in the applicable index) that
				was disregarded as a result of that sequestration shall not be taken into
				account in any subsequent fiscal year.
						(6)Budgetary
				resources sequestered in revolving, trust, and special fund accounts and
				offsetting collections sequestered in appropriation accounts shall not be
				available for obligation during the fiscal year in which the sequestration
				occurs, but shall be available in subsequent years to the extent otherwise
				provided in law.
						(e)Commodity Credit
				Corporation
						(1)Powers and
				authorities of the commodity credit corporationThis title shall
				not restrict the Commodity Credit Corporation in the discharge of its authority
				and responsibility as a corporation to buy and sell commodities in world trade,
				to use the proceeds as a revolving fund to meet other obligations and otherwise
				operate as a corporation, the purpose for which it was created.
						(2)Reduction in
				payments made under contracts(A)Loan eligibility under
				any contract entered into with a person by the Commodity Credit Corporation
				prior to the time an order has been issued under section 254 shall not be
				reduced by an order subsequently issued. Subject to subparagraph (B), after an
				order is issued under such section for a fiscal year, any cash payments for
				loans or loan deficiencies made by the Commodity Credit Corporation shall be
				subject to reduction under the order.
							(B)Each loan contract entered into with
				producers or producer cooperatives with respect to a particular crop of a
				commodity and subject to reduction under subparagraph (A) shall be reduced in
				accordance with the same terms and conditions. If some, but not all, contracts
				applicable to a crop of a commodity have been entered into prior to the
				issuance of an order under section 254, the order shall provide that the
				necessary reduction in payments under contracts applicable to the commodity be
				uniformly applied to all contracts for the next succeeding crop of the
				commodity, under the authority provided in paragraph (3).
							(3)Delayed
				reduction in outlays permissibleNotwithstanding any other
				provision of this title, if an order under section 254 is issued with respect
				to a fiscal year, any reduction under the order applicable to contracts
				described in paragraph (1) may provide for reductions in outlays for the
				account involved to occur in the fiscal year following the fiscal year to which
				the order applies.
						(4)Uniform
				percentage rate of reduction and other limitationsAll reductions
				described in paragraph (2) which are required to be made in connection with an
				order issued under section 254 with respect to a fiscal year shall be made so
				as to ensure that outlays for each program, project, activity, or account
				involved are reduced by a percentage rate that is uniform for all such
				programs, projects, activities, and accounts, and may not be made so as to
				achieve a percentage rate of reduction in any such item exceeding the rate
				specified in the order.
						(5)Dairy
				programNotwithstanding any other provision of this subsection,
				as the sole means of achieving any reduction in outlays under the milk price
				support program, the Secretary of Agriculture shall provide for a reduction to
				be made in the price received by producers for all milk produced in the United
				States and marketed by producers for commercial use. That price reduction
				(measured in cents per hundred weight of milk marketed) shall occur under
				section 201(d)(2)(A) of the Agricultural Act of 1949 (7 U.S.C. 1446(d)(2)(A)),
				shall begin on the day any sequestration order is issued under section 254, and
				shall not exceed the aggregate amount of the reduction in outlays under the
				milk price support program that otherwise would have been achieved by reducing
				payments for the purchase of milk or the products of milk under this subsection
				during the applicable fiscal year.
						(6)Certain
				authority not to be limitedNothing in this joint resolution
				shall limit or reduce, in any way, any appropriation that provides the
				Commodity Credit Corporation with budget authority to cover the Corporation's
				net realized losses.
						.
				
		6.Long-term
			 baseline projectionsSection
			 257(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended—
			(1)by inserting
			 (1) Baseline for the
			 budget year.— before For any budget
			 year and by moving the text 2 ems to the right; and
			(2)by inserting after
			 paragraph (1) the following new paragraph:
				
					(2)Long-term
				estimatesFor the three ten fiscal-year periods beginning after
				the last such outyear based on enacted law, the baseline refers to an estimate
				of current year levels of budget authority, outlays, or receipts for—
						(A)discretionary spending;
						(B)Medicare;
						(C)Medicaid and other health-related
				spending;
						(D)other direct spending;
						(E)social security;
						(F)other categories, as appropriate;
				and
						(G)net interest,
						as a
				percentage of the current gross domestic product of the United
				States..
			7.Five-year fiscal
			 sustainability review
			(a)Five-Year fiscal
			 sustainability reviewTitle
			 III of the Congressional Budget Act of 1974 is amended by adding at the end the
			 following new section:
				
					316.Five-year fiscal sustainability review(a)Congressional spending
				review reportBeginning for
				fiscal year 2018 and every fifth year thereafter, not later than 45 calendar
				days after the date of the transmittal of the report referred to in subsection
				308(e), the Committees on the Budget of the House of Representatives and the
				Senate shall issue, and have printed in the Congressional Record, an assessment
				of such report.
						(b)Committee
				recommendationsNot later than 30 calendar days after the date of
				the report of the review referred to in subsection (c), the committees of the
				House of Representatives and the Senate shall submit to the Committees on the
				Budget of the House of Representatives and Senate, as applicable,
				recommendations, if any, such committees deem appropriate in response to the
				Spending Review Report issued pursuant to subsection (c).
						(c)Expedited
				consideration of spending review legislation
							(1)Consideration in
				the House of Representatives
								(A)Introduction of
				spending review legislation(i)If the report referred
				to in section 308(e) indicates that the OASDI Trust Funds are not solvent, or
				that Medicare, Medicaid and other health-related spending, or other direct
				spending programs are not sustainable, or total spending exceeds the limits set
				forth in section 252 or 252A of the Balanced Budget and Emergency Deficit
				Control Act of 1985 for any year within the period referred to in such report,
				then not later than 30 calendar days after the transmittal of the report
				referred to in subsection (a), if any, the majority leader and minority leader
				of the House of Representatives shall each introduce legislation to make such
				programs sustainable or solvent, as applicable.
									(ii)If spending review legislation is
				not introduced pursuant to this subparagraph—
										(I)by the majority leader, the chairman of
				the Committee on the Budget shall introduce spending review legislation;
				or
										(II)by the minority leader, the ranking
				member of the Committee on the Budget shall introduce spending review
				legislation,
										not later
				than 45 calendar days after the transmittal of the report referred to in
				subsection (a) sufficient to achieve the same spending levels.(iii)Spending review legislation shall
				be referred to the Committee on the Budget of the House of
				Representatives.
									(iv)Spending review legislation introduced
				pursuant to this section shall cause total spending to be reduced by an amount
				equal or greater than the amount of the breach of the limits set forth in
				section 252 or 252A of the Balanced Budget and Emergency Deficit Control Act of
				1985, and may cause the OASDI Trust Funds to achieve solvency, and may cause
				Medicare, Medicaid and other health-related spending, and other direct spending
				programs to achieve sustainability.
									(B)Referral and
				reportingThe Committee on the Budget of the House of
				Representatives shall report spending review legislation to the House of
				Representatives not later than the seventh legislative day after the date of
				introduction of the legislation referred to in subparagraph (A). If such
				committee fails to report the spending review legislation within that period or
				the House of Representatives has adopted a concurrent resolution providing for
				adjournment sine die at the end of a Congress, such committee shall be
				automatically discharged from further consideration of the spending review
				legislation and it shall be placed on the appropriate calendar.
								(C)Proceeding to
				considerationAfter spending review legislation is reported by or
				discharged from the Committee on the Budget or the House of Representatives has
				adopted a concurrent resolution providing for adjournment sine die at the end
				of a Congress, it shall be in order to move to proceed to consider the spending
				review legislation in the House of Representatives. Such a motion shall be in
				order in the legislative schedule within two legislative days after the day on
				which the proponent announces his intention to offer the motion. Such a motion
				shall not be in order after the House of Representatives has disposed of a
				motion to proceed with respect to that special message. The previous question
				shall be considered as ordered on the motion to its adoption without
				intervening motion. A motion to reconsider the vote by which the motion is
				disposed of shall not be in order.
								(D)ConsiderationThe
				spending review legislation shall be considered as read. All points of order
				against spending review legislation and against its consideration are waived.
				The previous question shall be considered as ordered on a spending review
				legislation to its passage without intervening motion except five hours of
				debate equally divided and controlled by the proponent and an opponent and one
				motion to limit debate on the spending review legislation. A motion to
				reconsider the vote on passage of the spending review legislation shall not be
				in order.
								(E)Senate spending
				review legislationSpending review legislation received from the
				Senate shall not be referred to any committee.
								(2)Consideration in
				the Senate
								(A)Motion to
				proceed to considerationA motion to proceed to the consideration
				of spending review legislation under this subsection in the Senate shall not be
				debatable. It shall not be in order to move to reconsider the vote by which the
				motion to proceed is agreed to or disagreed to.
								(B)Limits on
				debateDebate in the Senate on spending review legislation under
				this subsection, and all debatable motions and appeals in connection therewith
				(including debate pursuant to subparagraph (D)), shall not exceed 10 hours,
				equally divided and controlled in the usual form.
								(C)AppealsDebate
				in the Senate on any debatable motion or appeal in connection with spending
				review legislation under this subsection shall be limited to not more than 1
				hour, to be equally divided and controlled in the usual form.
								(D)Motion to limit
				debateA motion in the Senate to further limit debate on spending
				review legislation under this subsection is not debatable.
								(E)Motion to
				recommitA motion to recommit spending review legislation under
				this subsection is not in order.
								(F)Consideration of
				the House of Representatives spending review legislation(i)If the Senate has
				received the House of Representatives companion resolution to the spending
				review legislation introduced in the Senate prior to the vote required under
				paragraph (1)(C), then the Senate may consider, and the vote under paragraph
				(1)(C) may occur on, the House of Representatives companion resolution.
									(ii)If the Senate votes, pursuant to
				paragraph (1)(C), on the spending review legislation introduced in the Senate,
				then immediately following that vote, or upon receipt of the House of
				Representatives companion resolution, the House of Representatives spending
				review legislation shall be deemed to be considered, read the third time, and
				the vote on passage of the Senate resolution shall be considered to be the vote
				on the spending review legislation received from the House of
				Representatives.
									(3)JurisdictionDuring
				consideration of spending review legislation under this section, the Committees
				on the Budget of the House of Representatives and Senate shall have
				jurisdiction over such legislation for all purposes of the rules of either
				House.
							.
			(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by adding
			 after the item relating to section 318 the following new item:
				
					
						Sec. 316. Five-year fiscal sustainability
				review.
					
					.
			8.Concurrent
			 resolutions on the budget to include long-term budgeting
			(a)Required
			 contents of concurrent resolutionSection 301(a) of the
			 Congressional Budget Act of 1974 (2 U.S.C. 632(a)) is amended by striking
			 paragraph (4) and inserting the following:
				
					(4)subtotals of new budget authority and
				outlays for nondefense discretionary spending, defense discretionary spending,
				Medicare, Medicaid and other health-related spending, other direct spending
				(excluding interest), contingencies, and net
				interest;
					.
			(b)Long-Term
			 budgetingSection 301 of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new subsection:
				
					(k)Long-Term
				budgetingIn addition to the
				levels required to be included in a concurrent resolution on the budget under
				subsection (a), such concurrent resolution shall set forth appropriate levels,
				as a percent of the current gross domestic product of the United States, for
				total Federal revenues, total outlays, debt held by the public, and the surplus
				or deficit in the budget for the fiscal year 10 years, 20 years, and 30 years
				after the last fiscal year of the concurrent resolution on the
				budget.
					.
			9.Long-term
			 reconciliation
			(a)Long-Term
			 reconciliationSection 310 of
			 the Congressional Budget Act of 1974 is amended by adding at the end the
			 following new subsection:
				
					(h)Long-Term
				reconciliation directives in a concurrent resolution on the budget
						(1)Long-term
				reconciliation directivesIn addition to a reconciliation measure
				as set forth in subsection (a), a concurrent resolution on the budget for any
				fiscal year, to the extent necessary to effectuate the spending levels as set
				forth for such categories in section 301(a) (providing for long-term spending
				levels as a percentage of gross domestic product) of such resolution,
				may—
							(A)specify the total
				amount by which Medicare, Medicaid, the OASDI Trust Funds, and other direct
				spending outlays are to be reduced within the jurisdiction of a committee as a
				percentage of gross domestic product of such fiscal year; and
							(B)direct that
				committee to determine and recommend changes to accomplish a reduction of such
				total amount for such categories as a percentage of gross domestic
				product.
							(2) Limitation on
				amendments to long-term reconciliation legislation(A)It shall not be in order
				in the House of Representatives to consider any amendment to a reconciliation
				bill or reconciliation resolution if such amendment decreases outlay reductions
				below the level of such outlay reductions provided (for the fiscal years
				covered) in the reconciliation instructions which relate to such long-term
				reconciliation bill.
							(B)It shall not be in order in the Senate
				to consider any amendment to a reconciliation bill or reconciliation resolution
				if such amendment decreases outlay reductions below the level of such outlay
				reductions provided (for the fiscal years covered) in the reconciliation
				instructions which relate to such long-term reconciliation bill.
							(C)Subparagraphs (A) and (B) shall not
				apply if a declaration of war by the Congress is in effect.
							(D)For purposes of this section, the
				levels of outlays as a percentage of a gross domestic product for a fiscal year
				shall be determined on the basis of estimates made by the Committee on the
				Budget of the House of Representatives or of the Senate.
							(E)In the Senate, a motion to strike a
				provision shall always be in order.
							(3)Subject
				matterSubject matter included in a long-term reconciliation bill
				may be any of the following:
							(A)Any part of the
				Medicare Program.
							(B)Medicaid and other
				health-related spending.
							(C)The Old-Age,
				Survivors, and Disability Insurance Trust Fund to make the program
				solvent.
							(D)Other direct
				spending.
							(4)ApplicationSubsections
				(b)(1)(E) and (F) of section 313 and subsections (c), (d), and (g) of this
				section shall not apply to long-term reconciliation measures reported under
				this subsection. Reforms that are necessary for the fundamental restructuring
				of any program included in any such measure shall not be deemed to be
				extraneous for purposes of such section
				313.
						.
			(b)Conforming
			 amendmentSection 310(b) of
			 the Congressional Budget Act of 1974 is amended by striking subsection
			 (a) and inserting subsections (a) and (h).
			10.Long-term
			 spending increase point of order
			(a)In
			 generalTitle III of the
			 Congressional Budget Act of 1974 (as amended by section 6) is further amended
			 by adding at the end the following new section:
				
					317.Long-term spending increase point of
		  order(a)Congressional Budget
				Office analysis of proposalsThe Director of the Congressional Budget
				Office shall, to the extent practicable, prepare for each bill and joint
				resolution reported from committee, and amendments thereto and conference
				reports thereon, an estimate of whether the measure causes, relative to current
				law, a net increase in direct spending in excess of $5,000,000,000 in any of
				the four ten fiscal-year periods beginning in the first fiscal year after the
				last fiscal year covered in the most recently enacted concurrent resolution on
				the budget.
						(b)In the
				SenateIt shall not be in
				order in the Senate to consider any bill, joint resolution, amendment, motion,
				or conference report that causes a net increase in deficits in excess of
				$5,000,000,000 in any of the four ten fiscal-year periods beginning in the
				first fiscal year after the last fiscal year covered in the most recently
				enacted concurrent resolution on the budget.
						(c)In the House of
				RepresentativesIt shall not
				be in order in the House of Representatives to consider any bill, joint
				resolution, amendment, motion, or conference report that causes a net increase
				in deficits in excess of $5,000,000,000 in any of the four ten fiscal-year
				periods beginning in the first fiscal year after the last fiscal year covered
				in the most recently enacted concurrent resolution on the budget.
						(d)Determinations
				of budget levelsFor purposes of this section, the levels of net
				deficit increases shall be determined on the basis of estimates provided by the
				chairmen of the Senate and House Committees on the Budget, as
				applicable.
						.
			(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 319 the following new item:
				
					
						Sec. 317. Long-term spending increase
				point of
				order.
					
					.
			11.CBO and OMB
			 projections
			(a)Congressional
			 Budget OfficeSection 308 of
			 the Congressional Budget Act of 1974 is amended by adding at the end the
			 following new subsections:
				
					(e)Long-Term
				projectionsEach year, the
				Director of the Congressional Budget Office shall issue a report projecting
				total spending, revenue, deficits, and debt for at least 40 years beginning
				with the first fiscal year after the last fiscal year covered in the most
				recently enacted concurrent resolution on the budget as a percentage of current
				projected gross domestic product annually based on current law and current law
				levels as modified to maintain current policy.
					(f)CBO spending
				review report issuanceAs a
				component of the report required by subsection (e), the Director of the
				Congressional Budget Office shall issue a Spending Review Report and transmit
				such report to the Committees on the Budget of the House of Representatives and
				the Senate.
					(g)Content of
				spending review reportThe content of the Spending Review Report
				referred to in subsection (f) shall include analyses of the following:
						(1)OASDIThe solvency of the Old-Age, Survivors, and
				Disability Insurance Trust Fund.
						(2)MedicareThe
				long-range sustainability of the spending levels of Medicare.
						(3)Medicaid and
				other health-related spendingThe long-range sustainability of
				the spending levels of Medicaid and other health-related spending.
						(4)Other direct
				spendingThe long-range sustainability of spending levels of
				other direct spending.
						(5)Long-term
				sustainabilityThe long-term sustainability of total Government
				outlays, deficit, and debt.
						(6)Net
				interestProjections of net interest.
						(h)DefinitionsFor
				purposes of the development of the Spending Review Report referred to in
				subsection (f):
						(1)Solvency of the
				OASDIThe term
				solvency as used in this section means the solvency of the Old-Age
				Security and Disability Insurance Trust Funds over a 75-year period beginning
				in the year the Spending Review Report is reported and in the last year of that
				period.
						(2)SustainabilityThe term sustainability means
				that the projected growth in the Medicare program, the Medicaid program or
				other health-related spending, or any other direct spending program (other than
				the Old-Age Security and Disability Insurance Trust Funds or the Medicare or
				Medicaid program), beginning with the first fiscal year after the last fiscal
				year covered in the most recently enacted concurrent resolution on the budget,
				does not exceed the annual rate of growth of the gross domestic product of the
				United
				States.
						.
			(b)Office of
			 Management and BudgetSection
			 1105(a) of title 31, United States Code, is amended by redesignating the second
			 paragraph (37) as paragraph (39) and by adding at the end the following new
			 paragraph:
				
					(40)long-term
				projections of total spending over 30 years (or 75 years in the case of Social
				Security) as a percentage of gross domestic product annually and the impact of
				proposed policies over that
				period.
					.
			12.Long-term
			 analysis by Congressional Budget Office of legislation
			(a)Long-Term
			 analysis by Congressional Budget Office(1)Part A of title IV of
			 the Congressional Budget Act of 1974 is amended by adding at the end the
			 following new section:
					
						407.Long-term analysis by Congressional Budget Office of
		  legislation(a)AnalysisThe Director of the Congressional Budget
				Office shall, to the extent practicable, prepare—
								(1)for major
				legislation reported by any committee of the House of Representatives or the
				Senate; and
								(2)for any bill or
				resolution so requested by the chairman or ranking member of the Committee on
				the Budget or the chairman or ranking member of the committee of
				jurisdiction,
								and
				submit to such committee or to the chairman of the Committee on the Budget
				making such request an estimate of the costs which would be incurred in
				carrying out such bill or resolution for the ten fiscal-year period beginning
				with the first fiscal year after the last fiscal year covered by the most
				recently enacted concurrent resolution on the budget subject to the analysis of
				such bill or resolution by the Director under section 402, together with the
				basis for each such estimate. The estimates, comparison, and description so
				submitted shall be included in the report accompanying such bill or resolution
				if timely submitted to such committee before such report is filed.(b)DefinitionAs used in this section, the term
				major legislation means any bill or joint resolution if the gross
				spending or revenue effect of such bill or resolution for any fiscal year for
				which an estimate was made under section 402 is greater than .25 percent of the
				estimated gross domestic product (GDP) of the United States for the fiscal
				year.
							.
				(2)The table of contents set forth in
			 section 1(b) of the Congressional Budget Act of 1974 is amended by inserting
			 after the item relating to section 406 the following new item:
					
						
							Sec. 407. Long-term analysis by Congressional Budget Office of
				legislation.
						
						.
				(b)Analysis by
			 Congressional Budget OfficeParagraph (1) of section 402 of the
			 Congressional Budget Act of 1974 is amended by striking in each of the 4
			 fiscal years following such fiscal year and inserting in at
			 least each of the 9 fiscal years following such fiscal year.
			13.Long-term
			 budgeting reflected in President’s budget submissionsParagraphs (5), (6), and (12)(B) of section
			 1105(a) of title 31, United States Code, are amended by striking 4
			 fiscal years after that year and inserting 9 fiscal years after
			 that year and the ten fiscal-year period beginning thereafter.
		14.GAO and OMB
			 statements of the Federal Government’s financial condition
			(a)Government
			 Accountability OfficeNot
			 later than 6 weeks after the President’s budget submission under section
			 1105(a) of title 31, United States Code, or 6 weeks after the President submits
			 his budget review, the Government Accountability Office shall submit a report
			 on the financial condition of the Government, including the long-term unfunded
			 obligations.
			(b)Definition of
			 long-Term unfunded obligationsSection 3 of the Congressional
			 Budget Act of 1974 is amended by adding at the end the following new
			 paragraph:
				
					(12)The term unfunded obligations
				means the dollar sum of the Total Net Position as displayed in the United
				States Government Balance Sheets contained within the most recently published
				Financial Report of the United States Government; plus the 75-year actuarial
				balances, using the intermediate open-group assumption, of Medicare’s Hospital
				Insurance, Supplementary Medical Insurance, and Prescription Drug programs
				contained within the most recently published Annual Report of the Boards of
				Trustees of the Federal Hospital Insurance and Federal Supplementary Medical
				Insurance Trust Funds; plus the 75-year actuarial balance, using the
				intermediate open group assumption, of the Old-Age Survivors and Disability
				Insurance program contained within the most recently published Annual Report of
				the Board of Trustees of the Federal Old-Age and Survivors Insurance and
				Federal Disability Insurance Trust Funds; plus the 75-year actuarial balance of
				the Black Lung Disability Trust Fund (20–8144–0–7–601); plus the 75-year
				actuarial balance of the Rail Industry Pension Fund (60–8011–0–7–601) under
				section 255(g)(1)(B) of the Balanced Budget and Emergency Deficit Control Act
				of
				1985.
					.
			(c)President’s
			 budget submissionSection
			 1105(a) of title 31, United States Code, (as amended by section 8(b)) is
			 further amended by adding at the end the following:
				
					(41)a report on the
				financial condition of the Government, including the long-term unfunded
				obligations.
					.
			15.Medicare
			 trigger
			(a)Section
			 803Section 803 of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (3)(A), by striking ; and and inserting a semicolon;
					(B)in paragraph (3)(B), by striking the period
			 at the end and inserting a semicolon;
					(C)in paragraph (3), by adding at the end the
			 following new subparagraphs:
						
							(C)the most recent
				report of the Medicare Trustees (including any illustrative scenario prepared
				by the Office of the Actuary);
							(D)an analysis by the
				Chief Actuary of Medicare on the proposed legislation; and
							(E)the assessment of
				the Committee on the Budget of the report of the Trustees and the analysis by
				the Chief Actuary of Medicare on the proposed
				legislation.
							;
				and
					(D)by adding at the
			 end the following new paragraph:
						
							(4)Effective
				certificationThe certification referred to in paragraph (3)
				shall have no force or effect unless and until all of the criteria set forth
				therein are inserted in the Congressional
				Record.
							;
					(2)by amending
			 subsection (c) to read as follows:
					
						(c)Fallback
				procedure for floor consideration if the House fails To vote on final passage
				by July 30After July 30 of
				any year during which the President is required to submit proposed legislation
				to Congress under section 1105(h) of title 31, United States Code, unless the
				House of Representatives has voted on final passage of any medicare funding
				legislation for which there is an affirmative certification under subsection
				(b)(3)(A), then, after the expiration of 30 calendar days (and concurrently 5
				legislative days), the medicare funding legislation shall be discharged from
				any committee to which it has been
				referred.
						;
				and
				(3)by adding at the
			 end the following new subsection:
					
						(h)Inapplicability
				of procedures to certain legislationProcedures set forth in this section shall
				not apply to any legislation including—
							(1)changes in budget
				authority and outlays not within function 570 (spending outside the medicare
				program); or
							(2)revenue increases
				other than those receipts from a dedicated medicare financing
				source.
							.
				(b)Section
			 804Section 804 of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is
			 amended—
				(1)in subsection
			 (d)(1), by striking , then any Senator and all that follows and
			 inserting , then the medicare funding legislation measure shall be
			 discharged from the committee.; and
				(2)in subsection (e),
			 by adding at the end the following new sentence: The motion to proceed
			 shall be nondebatable..
				(c)Section
			 805(1)Subtitle A of title VIII
			 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003
			 (Public Law 108–173) is amended by adding at the end the following new
			 section:
					
						805.Dedication of
				savingsThe chairman of the
				Committee on the Budget of the House of Representatives or the Senate, as
				appropriate, shall adjust the appropriate allocations, aggregates, and other
				levels to reflect the budget impact achieved by legislation introduced pursuant
				to section 803(a) for purposes of the Congressional Budget Act of 1974, the
				Balanced Budget Emergency and Deficit Control Act of 1985, the Rules of the
				House of Representatives, or the Standing Rules of the
				Senate.
						.
				(2)The table of contents set forth in section
			 1(d) of the Medicare Prescription Drug, Improvement, and Modernization Act of
			 2003 (Public Law 108–173) is amended by inserting after the item relating to
			 section 804 the following new item:
					
						
							Sec. 805. Dedication of
				savings.
						
						.
				
